Sixty years ago, in 
the fall of 1948, the United Nations adopted the 
Universal Declaration of Human Rights. That 
international bill of rights contains a forceful reminder 
that force can and will be checked, and that the prime 
purpose of our work here is to keep the strong just and 
the weak secure.  
 We will celebrate the anniversary of the 
Universal Declaration of Human Rights later this fall, 
and we shall be guided by its wording in everything we 
do. The rights and opportunities of individuals, groups 
and countries are fundamental, and the United Nations 
is at the top of the system that oversees those superior 
rules.  
 When I come here every year, I am struck by the 
broad span of items that are discussed in the United 
Nations. We need to ask, are we focusing on the truly 
essential, most serious issues of our times? This year, 
we left on the table the unfinished business of the Doha 
Round of trade negotiations. The break-up of those 
talks has stalled our efforts to provide billions of 
people with increased economic opportunity. It is 
crucial that we restart this process. 
 We face a global food crisis. The Secretary-
General has described the effect of that crisis on 
hundreds of millions of people who do not know if 
they will have enough to eat tomorrow.  
 Climate and energy are among the biggest issues 
of our time. They must be on the top of our agenda.  
 These big issues are also all about poverty, 
inequity and gender. Leadership is called for — 
leadership here at the United Nations. 
 I believe we face not only a food crisis, an energy 
crisis, a climate crisis, a trade-talk crisis, but a larger, 
decision-making crisis.  
 We have great institutional capacity. We discuss, 
we deliberate and we study, but we are too often unable 
to decide. Often, those countries that want the least are 
the countries that decide the most. Those that want the 
least amount of change and progress are able to slow 
us down and block decisions. Now also the Security 
Council seems to face difficulties after many good 
years. 
 All countries, all Member States share the 
responsibility for the functioning of the United Nations 
as a decision-making body that serves us, that is for 
people, that solves global problems and that allows all 
people to benefit from the rights with which they were 
born and which are written in the Declaration on 
Human Rights. 
 To become more effective, the United Nations 
must reform. The Secretary-General addressed this 
issue with strong conviction on Tuesday (5th meeting). 
 
 
45 08-51851 
 
We should support him in that process. I am vesting 
hope in the ongoing deliberation on system-wide 
coherence. I co-chaired the High-level Panel on 
System-wide Coherence, and I am heartened that more 
and more countries seem to be opting in on the “One 
UN” approach. 
 Some organizations, funds and programmes are 
making efficiency gains. They are truly exceptions. 
Still, Norway is committed to using the United Nations 
as the arena for our most important international 
policymaking activities. We allocate 0.98 per cent of 
our national income to official development aid. We 
are the seventh largest contributor to the United 
Nations in absolute terms. That is why we will be 
keeping a watchful eye on how the funds and 
programmes manage their resources and our 
contributions. We and other donor countries will have 
to require improved accountability, transparency and a 
results-based management system. 
 Reaching the Millennium Development Goals 
(MDGs) is our foremost priority. We have assumed a 
special responsibility regarding MDG 4 on child 
mortality and MDG 5 on maternal health. We must all 
dedicate the next seven years to the bottom billion. 
Several leaders joined me today in presenting a report 
from the Global Campaign for the Health Millennium 
Development Goals. We also presented a plan for the 
next seven years — an exceptional plan that can allow 
us to save 10 million lives. If we succeed, we will 
build more sustainable societies, reduce conflict 
potential and provide a better basis for growth. 
 We are making progress towards the Millennium 
Development Goals. Poverty is being reduced. Child 
mortality is falling. But we have not made any progress 
at all with regard to maternal health. That is appalling. 
There can be only one reason for this awful situation, 
and that is a persistent neglect of women in a world 
dominated by men. Just think of all the millions of 
young girls and young women who know, and who fear 
and dread, that giving life may cause their own death. 
All this human tragedy is avoidable by simple means, 
but we have not taken the problem seriously. 
 Money does not seem to be a problem when the 
problem is money. Let us look for a moment at what is 
happening on Wall Street and in financial markets 
around the world. There, unsound investment threatens 
the homes and the jobs of the middle class. Something 
is fundamentally wrong when money seems to be 
abundant but funds for investment in people seem so 
short in supply. Market mechanisms will not fund 
schools in Afghanistan, hospitals in Rwanda, vaccines 
given in the slums and the ghettos. That kind of 
investment requires political will and decisions. And 
we must provide the framework that will direct 
resources towards those ends. 
 When Robert Kennedy was running for president 
40 years ago, he said in a speech that a country’s health 
cannot be measured simply by its economic output. 
That output, he said, “counts special locks for our 
doors and the jails for those who break them … yet ... 
does not allow for the health of our children, the 
quality of their education or the joy of their play”. And 
still I would add that health, education and the joy of 
play form the capital that must grow and spread. Then, 
and only then, will we reach more equal levels of 
development and opportunity. 
 I have come here directly from a visit to the great 
rainforests of the Amazon, in Brazil, a country whose 
president is committed to lifting his people out of 
destitution. That has been President Lula’s leitmotif 
throughout his political life. 
 Norway is a fortunate and developed country. 
From that follows a moral responsibility. We pursue 
wider development goals and seek to generate positive 
incentives for change and improve climate change 
policies.  
 Efforts against deforestation may give us the 
largest, quickest and cheapest reductions in greenhouse 
gas emissions. In the years leading up to 2015 Norway 
will contribute up to $1 billion to reduce deforestation 
in the Amazon. This contribution makes Norway the 
first contributor to the Amazon Fund. The size of 
Norway’s contribution will depend on how successful 
Brazil will be in reducing deforestation. 
 In Bali last December, Norway announced a 
major initiative to reduce greenhouse gas emissions 
from deforestation and forest degradation. 
Deforestation must be included in a new global 
agreement on climate change. Addressing climate 
change in a fashion that will stand the test of time and 
the scrutiny of future generations ultimately boils down 
to us versus the sand in the hourglass. It is a test of 
maturity for international cooperation. 
 Finally, I would like to say a few words about a 
fellow Nordic country. For the first time since 
  
 
08-51851 46 
 
becoming a Member State of the United Nations in 
1946 — after 62 years — Iceland is a candidate for the 
Security Council. Iceland’s candidature reflects the 
long-standing commitment of all the Nordic countries 
to international peace and the vital work of the United 
Nations. Iceland enjoys the active support of its 
partners in the Nordic group: Denmark, Finland, 
Sweden and Norway. I urge members to take that into 
account. 